Filed 3/28/14 In re Frankie A. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re FRANKIE A., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,
                                                                     A137865
         Plaintiff and Respondent,
v.                                                                   (Alameda County
                                                                     Super. Ct. No. SJ110179151)
FRANKIE A.,
         Defendant and Appellant.


         The juvenile court declared Frankie A. (Frankie) a ward of the court after
determining he was a habitual truant. (Welf. & Inst. Code, § 601, subd. (b).)1 On appeal,
he contends the juvenile court erred by remanding him to juvenile hall without following
procedures applicable to contempt proceedings. He also argues that the court lacked
authority to place him on GPS monitoring as a condition of probation. Because Frankie
has achieved the age of majority and can no longer be considered a truant, we conclude
the appeal is moot and must be dismissed.
                              FACTUAL AND PROCEDURAL BACKGROUND
         In November 2011, the Alameda County District Attorney filed a petition alleging
that Frankie was a habitual truant under section 601, subdivision (b). Frankie admitted

         1
       All further statutory references are to the Welfare and Institutions Code unless
otherwise specified.


                                                             1
the allegation and was declared a ward of the court. The probation department stated in
subsequent progress reports that Frankie was not regularly attending school. In February
2012, the juvenile court remanded Frankie to spend the weekend in juvenile hall after
finding that he had failed to attend school regularly. Frankie was ordered into custody
again in March, April, and June 2012.
      At the progress hearing conducted in March 2012, the court also placed Frankie on
GPS monitoring without objection. In October 2012, an electronic monitoring officer
determined that Frankie had violated the terms of his GPS supervision and placed him in
custody. The court released Frankie two days later.
      In November 2012, the court ordered Frankie to be placed on GPS monitoring
again over defense counsel’s objection. Frankie filed a motion seeking to annul the
court’s November 2012 order placing him on GPS monitoring. He argued that the court
failed to follow procedures applicable to contempt proceedings and that the court lacked
authority to impose GPS monitoring in the case of a truant. The juvenile court denied the
motion in February 2013. Frankie timely appealed from the court’s order refusing to
vacate GPS monitoring.
                                        DISCUSSION
      At the outset, it is necessary to clarify exactly which juvenile court actions are
encompassed within this appeal. Frankie suggests the court remanded him into custody
without following proper procedural protections. Specifically, he contends the court was
required to comply with statutory procedures applicable to civil contempt proceedings
before he could be placed in secure confinement during nonschool hours. However, the
challenged orders from November 2012 and February 2013 did not involve a remand into
custody. Indeed, the court specifically rejected a probation department recommendation
to remand him into custody.2 Instead, the court placed him on GPS monitoring and


      2
      The court stated: “So I am going to place [Frankie] on G.P.S. The
recommendation from probation, which I don’t think was inappropriate, was that he be
remanded today. I’m not going to remand him. I’m going to have him do two WETA
weekends. And he’s going to be placed on G.P.S. today.” (Italics added.)


                                             2
ordered him to attend Weekend Training Academy (WETA) for two weekends. As this
court explained in In re M.R. (2013) 220 Cal. App. 4th 49, 54 (M.R.), WETA is a weekend
program that is an alternative to detention.
       Accordingly, there is no remand order properly before this court on appeal. The
appeal is untimely as to any earlier remand orders that the court imposed, including his
remand into custody for a GPS violation in October 2012. (See Cal. Rules of Court, rules
5.585, 8.406(a)(1) [notice of appeal must be filed within 60 days of challenged order].)
Further, as explained in M.R., supra, 220 Cal. App. 4th 49, a judgment of contempt—
which is the appropriate basis for remanding a contemptuous juvenile truant into
custody—is not an appealable order but instead must be challenged by a petition for
extraordinary writ relief. (M.R., supra, at p. 65.) Therefore, the only juvenile court
action properly encompassed within this appeal is an order placing Frankie on GPS
monitoring in November 2012.
       The Attorney General contends the appeal is moot because Frankie has attained
the age of majority and can no longer be required to attend school. We agree with the
Attorney General.
       Frankie attained the age of majority in October 2013. A person is required to
attend school only if he is under 18 years of age. (See Ed. Code, § 48400; In re James D.
(1987) 43 Cal. 3d 903, 909.) Consequently, Frankie cannot be considered a truant if he
fails to attend school after his 18th birthday.
       An appeal should be dismissed as moot when an event renders it impossible for
the court to grant any effectual relief. (In re Sodersten (2007) 146 Cal. App. 4th
1163, 1217.) Here, because Frankie is now over 18 years of age, it would serve no
purpose to reverse the juvenile court’s order imposing GPS monitoring. Frankie can no
longer be subject to GPS monitoring as a truant regardless of what we may decide.
       Frankie contends the appeal is not moot, arguing that a favorable ruling on appeal
would erase the prior remand orders and reduce the likelihood that he would be
maintained on probation. We disagree. For reasons we have explained, the prior remand
orders are not properly encompassed within the scope of this appeal. Further, it is


                                                  3
difficult to conceive what benefit an adult such as Frankie would receive from an order
annulling remand orders issued in a juvenile court truancy proceeding that is no longer
active.
          Frankie also urges that we should address the case on its merits despite the fact the
appeal is technically moot. He argues that the appeal poses an issue of broad public
interest that is likely to recur. While that may be true, the issues raised by Frankie have
already been addressed in published opinions. In M.R., supra, 220 Cal.App.4th at p. 54,
this court held that the juvenile court must comply with statutory procedures governing
civil contempt proceedings before ordering the secure confinement of a habitual truant.
Further, Division Four of this court considered the propriety of a GPS monitoring
condition for a truant in In re A.M. (2013) 220 Cal. App. 4th 1494, 1500, in which the
court held that “in appropriate circumstances—such as may exist where a ward continues
a pattern of truancy and violates curfew—GPS monitoring may be an appropriate
condition of probation for a section 601 ward.” Consequently, the issues raised by
Frankie have already been the subject of reported decisions. Frankie has presented no
reason for us to revisit these issues in a moot appeal that can afford him no effective
relief.
          As a final matter, we note that Frankie requested oral argument in response to a
notice sent by the court’s clerk, as a matter of course, when an appeal is fully briefed. A
party’s right to oral argument exists in any appeal considered on the merits and decided
by written opinion. (See Moles v. Regents of University of California (1982) 32 Cal. 3d
867, 871; accord, Lewis v. Superior Court (1999) 19 Cal. 4th 1232, 1255.) Because we
dismiss the appeal without reaching the merits, Frankie does not have a right to oral
argument, which we find in this instance to be unnecessary to our dismissal of the appeal
on the ground it is moot.




                                                4
                                DISPOSITION
     The appeal is dismissed.
                                         _________________________
                                         McGuiness, P.J.


We concur:


_________________________
Jenkins, J.


_________________________
Pollak, J.




                                     5